Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Everette Hinton petitions for a writ of mandamus seeking an order from this court directing the district court to file his civil complaint. Our review of the district court’s docket reveals that the court has docketed the complaint. See Hinton v. Bridges, No. 3:13-cv-00119-RJC (filed Jan. 16, 2013; entered Feb. 22, 2013). Accordingly, because Hinton has received the relief he requested, we deny as moot the mandamus petition. We also deny as moot Hinton’s motion for reconsideration of the denial of his motion objecting to the application of the provisions of the Prison Litigation Reform Act, 28 U.S.C. § 1915(b) (2006), to his case. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.